 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAshland Construction Company and Simon & Clem-ency, Inc., Architects and Tod A. Tumbiolo.Case 13-CA-20542September 30, 1981DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANUpon a charge filed on October 31, 1980, and anamended charge filed on December 1, 1980, byTod A. Tumbiolo, an Individual, herein calledTumbiolo, and duly served on Ashland Construc-tion Company and Simon & Clemency, Inc., Archi-tects, herein together called Respondent, the Gen-eral Counsel of the National Labor RelationsBoard, by the Regional Director for Region 13,issued a complaint on December 5, 1980, againstRespondent, alleging that Respondent had engagedin and was engaging in unfair labor practices af-fecting commerce within the meaning of Section8(a)(1) and (3) and Section 2(6) and (7) of the Na-tional Labor Relations Act, as amended. Copies ofthe charges and complaint and notice of hearingbefore an administrative law judge were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that Respondent hadviolated Section 8(a)(1) by threatening an employeewith discharge if the employee sought union help,and violated Section 8(a)(3) and (1) by dischargingthe Charging Party, Tumbiolo, because he engagedin union and/or protected concerted activities.On January 13, 1981, Respondent's counsel filedan answer to the complaint, but on June 15, 1981,advised the Regional Office by letter that Respond-ent had ceased doing business, had no assets, anddid not intend to present a defense to the com-plaint. On June 26, 1981, Respondent's counselwrote the Regional Office that counsel was with-drawing the answer that had been filed on January13, 1981.'On July 15, 1981, the General Counsel filed di-rectly with the Board a Motion for Summary Judg-ment. Subsequently, on July 20, 1981, the Boardissued an order transferring the proceeding to theBoard and a Notice To Show Cause why the Gen-eral Counsel's Motion for Summary Judgmentshould not be granted. Respondent did not file aresponse to the Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-' The letter also stated: "It is my understanding that you will be pro-ceeding for judgment against the said two defendants and we will not bedefending same."258 NLRB No. 79tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides:The respondent shall, within 10 days from theservice of the complaint, file an answer there-to. The respondent shall specifically admit,deny, or explain each of the facts alleged inthe complaint, unless the respondent is withoutknowledge, in which case the respondent shallso state, such statement operating as a denial.All allegations in the complaint, if no answeris filed, or any allegation in the complaint notspecifically denied or explained in an answerfiled, unless the respondent shall state in theanswer that he is without knowledge, shall bedeemed to be admitted to be true and shall beso found by the Board, unless good cause tothe contrary is shown.The complaint and notice of hearing served onRespondent specifically stated that, unless ananswer to the complaint was filed within 10 daysfrom the service thereof, "all of the allegations inthe Complaint shall be deemed to be admitted to betrue and may be so found by the Board." AlthoughRespondent filed an answer, it subsequently with-drew the answer. The withdrawal of an answernecessarily has the same effect as a failure to file ananswer, and thus the allegations of the complaintmust be deemed admitted as true as if no answerhad ever been filed.2No good cause to the con-trary having been shown, in accordance with Sec-tion 102.20 of the Board's Rules set out above, theallegations in the complaint against Respondent aredeemed admitted and are found to be true. Accord-ingly, we grant the General Counsel's Motion forSummary Judgment.FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTAt all times material herein, Ashland Construc-tion Company and Simon & Clemency, Inc., Archi-tects, were Illinois corporations engaged in archi-tecture and construction management. They wereaffiliated business enterprises with common offi-cers, ownership, directors, management, and super-vision. They formulated and administered acommon labor policy affecting employees of the2 See Barr-Saunders. Inc., 246 NL.RB 976 (1979); Nicky Chevrolet Sales.Inc.., 199 NLRB 411 (1972).582 ASHLAND CONSTRUCTION COMPANYoperations, shared common premises and facilities,provided services for and to each other, inter-changed personnel with each other, and held them-selves out to the public as a single integrated busi-ness enterprise.By virtue of the operations described above Ash-land Construction Company and Simon & Clemen-cy, Inc., Architects, constitute a single integratedbusiness enterprise and a single employer withinthe meaning of the Act.At all times material herein, Respondent main-tained facilities at 6354 North Broadway, Chicago,Illinois, and at 737 Barracks Street, New Orleans,Louisiana, and operated as construction managerfor commercial facilities in Munster and Merrill-ville, Indiana.During the 12 months preceding complaint, arepresentative period, Respondent, in the courseand conduct of its business operations describedabove, received gross revenues in excess of$250,000 and provided services directly to custom-ers outside the State of Illinois valued in excess of$50,000.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.11. THE LABOR ORGANIZATION INVOLVEDLocal 41, Laborers International Union of NorthAmerica, is a labor organization within the mean-ing of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICEAt all times material herein, the following namedpersons occupied the positions set opposite their re-spective names, and were then and are now super-visors within the meaning of Section 2(11) of theAct, and agents of Respondent acting on its behalf,within the meaning of Section 2(13) of the Act:George Johnson-SuperintendentJ. E. Simon-SecretaryIn and about the months of May, June, and July,1980, at its Munster and Merrillville, Indiana, con-struction sites, Respondent, by its agent and super-visor, George Johnson, interfered with, restrained,and coerced employees in the exercise of the rightsguaranteed by Section 7 of the Act, when Re-spondent threatened an employee with discharge ifthe employee sought the Union's help in obtainingthe union scale wage rate.On or about September 9, 1980, Respondent dis-charged and thereafter failed and refused to rein-state its employee, Tod Tumbiolo, because of hishaving engaged in union and/or other protectedconcerted activities for the purpose of collectivebargaining or other mutual aid or protection.Accordingly, we find that by threatening an em-ployee with discharge if the employee sought theUnion's help in obtaining the union scale wagerate, Respondent interfered with, restrained, andcoerced employees in the exercise of the rightsguaranteed them by Section 7 of the Act, therebyviolating Section 8(a)(1) of the Act. We furtherfind that, by discharging and refusing to reinstateTod Tumbiolo because of his having engaged inunion and/or other protected concerted activitiesfor the purpose of collective bargaining or othermutual aid or protection, Respondent discriminatedagainst its employees in violation of Section 8(a)(l)and (3) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICE UPON COMMERCEThe activities of Respondent, set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inunfair labor practices within the meaning of Sec-tion 8(a)(l) and (3) of the Act, we shall order thatit cease and desist therefrom, and take certain af-firmative action designed to effectuate the purposesand policies of the Act. We shall order Respondentto offer Tod Tumbiolo immediate and full rein-statement to his former job or, if that job no longerexists, to a substantially equivalent position, with-out prejudice to his seniority or any other rights orprivileges previously enjoyed, and to make himwhole for any loss of earnings he may have suf-fered by reason of the discrimination against him inaccordance with the Woolworth formula,3with in-terest thereon computed in accordance with thepolicy set out in Isis Plumbing & Heating Co., 138NLRB 716 (1962), and Florida Steel Corporation,231 NLRB 651 (1977).4We shall also require Re-spondent to post a notice informing its employeesof the remedy in this case.F. W Woolworth Company. 90 NLRB 289 (1950).' In accordance with his partial dissent in Olympic Medical Corporation.250 NLRB 146 (1980), Member Jenkins would award interest on thebackpay due based on the formula set forth therein583 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Respondent Ashland Construction Companyand Simon & Clemency, Inc., Architects, is an em-ployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. Local 41, Laborers International Union ofNorth America, is a labor organization within themeaning of Section 2(5) of the Act.3. By discharging and refusing to reinstate TodTumbiolo because of his having engaged in unionand/or other protected concerted activities, Re-spondent has engaged in discrimination in violationof Section 8(a)(3) of the Act.4. By the aforesaid discrimination against TodTumbiolo, and by threatening an employee withdischarge if the employee sought the Union's helpin obtaining the union scale wage rate, Respondenthas interfered with, restrained, and coerced em-ployees in the exercise of the rights guaranteedthem by Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.5. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Ashland Construction Company and Simon &Clemency, Inc., Architects, Chicago, Illinois, andMunster and Merrillville, Indiana, its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Discouraging membership in or activities onbehalf of any labor organization by dischargingemployees or by otherwise discriminating againstthem in their hire or tenure of employment.(b) Threatening to discharge employees if theyseek union help.(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Offer Tod Tumbiolo immediate and full rein-statement to his former job or, if that job no longerexists, to a substantially equivalent position, with-out prejudice to his seniority or any other rights orprivileges previously enjoyed and make him wholefor any loss of pay suffered by reason of the dis-crimination practiced against him in the manner de-scribed above in the section entitled "TheRemedy."(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security payment re-cords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(c) Post at Respondent's Munster and Merrill-ville, Indiana, facilities copies of the attachednotice marked "Appendix."5Copies of said notice,on forms provided by the Regional Director forRegion 13, after being duly signed by Respondent'srepresentative, shall be posted by Respondent im-mediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in con-spicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered byany other material.(d) Notify the Regional Director for Region 13,in writing, within 20 days from the date of thisOrder, what steps Respondent has taken to complyherewith.b In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage membership in oractivities on behalf of any labor organizationby discharging employees or by otherwise dis-criminating against them in their hire or tenureof employment.WE WILL NOT threaten to discharge employ-ees if they seek union help.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in their exercise of the rights guaranteedthem by Section 7 of the National Labor Rela-tions Act, as amended.WE WILL offer Tod Tumbiolo immediateand full reinstatement to his former positionor, if that position no longer exists, to a sub-584 ASHLAND CONSTRUCTION COMPANYstantially equivalent position, without preju-dice to his seniority or any other rights orprivileges previously enjoyed, and WE WILLmake him whole for any loss of pay he mayhave suffered by reason of the discriminationpracticed against him, with interest.ASHLAND CONSTRUCTION COMPANYAND SIMON & CLEMENCY, INC., AR-CHITECTS585